Citation Nr: 0724962	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  02-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.T.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant had active military service from August 1979 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2001 and February 2004 rating decisions by 
the Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2006 the veteran testified at 
a Board hearing at the RO.

This case was most recently before the Board in September 
2006 and was remanded for additional development, to include 
scheduling the appellant for a VA examination.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the appellant has an acquired psychiatric disability (to 
include PTSD) related to service.


CONCLUSION OF LAW

Acquired psychiatric disability, including PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1111, 1131, 1132, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in February 2003, April 2003, 
December 2003, February 2005, June 2005, September 2006, and 
November 2006, the appellant was informed of the evidence and 
information necessary to substantiate the claim, the 
information required to enable VA to obtain evidence in 
support of the claim, the assistance that VA would provide to 
obtain evidence and information in support of the claim, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the appellant that he should submit any medical 
evidence pertinent to his claim.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see April 2007 
supplemental statement of the case).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.  As the service connection 
claim adjudicated herein is denied, no disability rating or 
effective date will be assigned, and there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Duty to Assist

The appellant's service medical and personnel records are 
associated with the claims file.  The Board notes that the 
appellant declined an offer to provide additional information 
concerning PTSD as requested in a September 2006 RO letter.  
VA and private examinations with a medical opinion regarding 
a possible relationship between the disability on appeal and 
the veteran's military service have been undertaken.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The appellant has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).


Analysis

Upon review of the claims file, the Board finds that the 
competent evidence of record does not demonstrate that the 
appellant has an acquired psychiatric disability (to include 
PTSD) related to service.

In support of this observation, the Board has considered the 
appellant's most recent VA examination, undertaken in January 
2007 at the specific request of the Board's September 2006 
remand.  At the January 2007 VA examination, the examiner, a 
VA psychiatrist, specifically indicated that he had reviewed 
the appellant's entire claims file and the Computerized 
Patient Record System (CPRS) as well.  The examiner recorded 
the appellant's subjective complaints and noted the 
appellant's past psychiatric history, including the 
appellant's numerous psychiatric hospitalizations and 
medication regimens.  A review of the appellant's social and 
occupational history was also undertaken.  Following 
examination, the VA psychiatrist reported a diagnosis of 
Borderline personality disorder.  The examiner also stated 
that the appellant did not meet the criteria for a diagnosis 
of PTSD under Sections C and D.

The Board notes that personality disorders are not 
compensable disabilities (diseases or injuries) within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c) and 
4.9.  In short, the most recent examination of record, 
undertaken by an examiner with credentials equal to or 
exceeding any other examiner of record, has stated, following 
an examination of the appellant and review of the claims 
file, that the appellant has no current compensable 
psychiatric disability (for VA purposes).

The Board acknowledges that other examinations associated 
with the appellant's claims file have indicated that the 
appellant has been diagnosed with depression, bipolar 
disorder, major depression, and dysthymic disorder.  The 
Board, however, can find no such diagnoses until 1988, nearly 
a decade following service.  Further, the Board can find no 
evidence that any examiner has linked such disability to 
service on a direct basis.  Thus, the fact that the appellant 
has been previously diagnosed with such disability would not, 
by itself, be enough to prevail in this claim.

The appellant's main assertion in this case, however, is that 
he had a preexisting psychiatric disability, to include PTSD, 
that was aggravated by his military service.  In the 
alternative, he has contended that he has PTSD due to 
personal assault in service of being yelled at and slapped by 
a commanding officer.

Both VA and private examiners have stated, and preservice 
records from the appellant's high school have shown, that the 
appellant had emotional problems prior to service.  In 
particular, examiners have indicated that the appellant had 
PTSD prior to service.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service-except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1132.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) were amended effective May 4, 2005 (See 70 Fed. 
Reg. 23029 (May 4, 2005)) and are now consistent with 38 
U.S.C.A. § 1111.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.

The initial question is whether the appellant's PTSD was 
present prior to service.  The record discloses that the 
appellant's service entrance examination noted no psychiatric 
disability.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the 
Court indicated that the presumption of soundness attaches 
only where there has been an induction medical examination, 
and where a disability for which service connection is sought 
was not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1).  In the absence of any findings pertaining to 
psychiatric disability at the time of the veteran's entry 
into service, the Board concludes, accordingly, that the 
presumption of soundness at entrance attaches.

However, the medical evidence of record that has specifically 
addressed the question clearly and unmistakably shows that 
PTSD existed prior to service.  This conclusion is supported 
by both VA (August 2002) and private examiners (April 2004).  
These examiners pointed to specific preservice stressors (in 
particular, the suicide of the appellant's sister) in 
arriving at their conclusions that the veteran had PTSD, and 
had such disability prior to service.  The Board concludes, 
accordingly, that the appellant's PTSD (although, as noted by 
the April 2004 private examiner, PTSD was not a recognized 
diagnosis at the time of his entry to service) was present 
prior to service.

As discussed above, VA has a duty to demonstrate by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated in service under 38 U.S.C. 
§ 1111 prior to the appellant's requirement to show an 
increase in a pre-existing disability under 38 C.F.R. § 
3.306(b).  In other words, VA must now show by clear and 
unmistakable evidence that the appellant's preexisting PTSD 
was not aggravated by his service, in order to rebut the 
presumption of soundness on induction.

Service medical records show that just days after his service 
induction, the appellant was evaluated for cephalgia, 
syncope, vertigo, and hyperventilation.  Mental status 
examination revealed an alert, fully oriented youth of dull 
normal intellectual ability.  The appellant reported no prior 
psychiatric history.  He reported that his brother was 
committed to a mental health facility when his sister 
committed suicide.  The examiner remarked that the appellant 
appeared mildly dysphoric.  He described him as an immature, 
excitable, over reactive, dependent, and occasional 
histrionic man, with limited tolerance for stress.  Physical 
complaints appeared to be of a psychogenic origin and 
coincided with emotional lability under stress.  Evaluation 
reflected a pattern of behavior consistent with an emotional 
instability reaction in a hysterical personality.  There was 
no evidence of current, overt psychosis, major affective 
disorder, suicidal ideation, or organic brain dysfunction.

The Board finds that the service medical records, at most, 
document only that the appellant experienced a flare-up of 
his symptoms during his service as a manifestation of PTSD 
which was present prior to service.  In addition, consistent 
with the finding of a flare-up during service, whether or not 
due to being yelled at and/or slapped by a commanding 
officer, there is no objective evidence of continuance of 
such flare-up during the years following the appellant's 
discharge from service so as to establish chronic 
aggravation.  See Savage, supra (requiring medical evidence 
of chronicity and continuity of symptomatology).  The Board 
again observes that no formal psychiatric diagnosis is of 
record prior to 1988.  While health professionals (including 
the April 2004 private examiner and those in July 2006) have 
stated that the veteran's PTSD symptoms were exacerbated by 
service, the Board notes that no examiner has suggested that 
the veteran's inservice PTSD symptoms chronically increased 
in severity or reflected anything inconsistent with PTSD.

As such, the Board finds that there is clear and unmistakable 
evidence that the veteran's PTSD preexisted service, and that 
it was not aggravated by service.

In short, the evidence does not show that an acquired 
psychiatric disorder, including PTSD, was not incurred in or 
aggravated by active service.

While the Board does not doubt the sincerity of the 
appellant's belief regarding the service connection issue 
that was denied, and the appellant's statements and board 
hearing testimony in this regard have been reviewed, the 
appellant is not competent to offer evidence which requires 
medical knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


